OPINION
PER CURIAM
Francisco J. Betancourt appeals from an order of the United States District Court for the District of New Jersey, denying his petition for habeas corpus. In his petition, Betancourt argued that the Bureau of Prisons (BOP) was miscalculating his “good time credits” pursuant to 18 U.S.C. § 3624(b). Betancourt argued that the BOP incorrectly based its calculations on the number of days actually served rather than the length of the sentence imposed.
We recently addressed the identical arguments in O’Donald v. Johns, 402 F.3d 172 (3d Cir.2005). We concluded, as did the District Court here, that the BOP’s interpretation of the statute, which utilizes a formula based on the time actually served, is reasonable. We therefore will affirm the District Court’s order.1

. To the extent a certificate of appealability is necessary, it is hereby denied.